 DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. M. Krovitz, Inc. and Kenneth Boomhower. Case ICA- 13287September 12, 1978DECISION AND ORDERBY MEMBERS PENEL.O, MURPHY, AND TRUESI)ALEOn February 21, 1978, Administrative Law JudgeBernard Ries issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions andsupporting arguments and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, arguments,and brief and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, E. M. Krovitz, Inc.,Somerville, Massachusetts, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.I The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dra Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefulllyexamined the record and find no basis for reversing his findings.DECISIONSIAIEMENI OF TiHE CASEBERNARD RiES, Administrative Law Judge: This case washeard in Boston, Massachusetts, on November 14, 1977.The complaint, denied in all material respects, alleges thatRespondent violated Section 8(a)(1) of the Act in variousrespects. Briefs have been received from counsel for theGeneral Counsel and counsel for Respondent.Upon consideration of the briefs, the entire record in thecase, and my observation of the witnesses, I make the fol-lowing findings of fact and conclusions of law.I. J.RISI)ICTIONRespondent is a Massachusetts corporation which main-tains a principal place of business in Somerville, Massachu-setts, at which it is engaged in common carriage and truck-ing. In the course and conduct of that business, Respondentannually derives in excess of $50,000 from services per-formed for, among others, Rapids Furniture, Peck & HillFurniture, and Belmont Furniture, each of which enter-prises annually receives goods valued in excess of $50,000directly from points outside the State in which each of saidenterprises is located. I find that Respondent is an employerengaged in commerce within the meaning of the Act underthe jurisdictional standards applied by the Board.11. THE ISSUESOn May 26, 1977, Edward J. Krovitz, general manager ofRespondent, discharged nine of his drivers. On that sameday Krovitz reinstated six of the drivers. John Dinitto, Ken-neth Boomhower, and Terence Gallagher were not reinstat-ed along with the others.' The complaint alleges that thebrief discharge of the six employees, and the more pro-longed loss of employment by the other three, was pro-voked by their participation in protected concerted activi-ties, and therefore violative of Section 8(a)(1). As amendedat the hearing, the complaint also alleges that Respondentfailed to award vacation pay and grant wage increases toDinitto, Gallagher, and Boomhower because of their pro-tected activity and in violation of Section 8(a)(1).111. TIHE AI.LEGEI) UNFtAIR LABOR PRA(CTICESRespondent is in the business of providing common car-riage by trucks, primarily, it would appear, for furnituredealers. It employs about 11 or 12 drivers.The record shows that there had been concern amongsome of the drivers as to whether they had been receivingproper overtime pay. Early in the morning of Wednesday,May 25, 1977, nine drivers were loading trucks at RapidsFurniture Company under the direction of General Man-ager Krovitz. Krovitz found himself alone on the loadingplatform, and, having looked for the men, found them inthe garage.The men had been discussing their overtime problem.When Krovitz spoke to them about returning to work, JohnDinitto said that they would not work until a meeting washeld. Krovitz objected to having a meeting at the time.There was a brief confrontation with Dinitto, who acted asspokesman for the eight other drivers, in which Dinittoused some vulgar language relating to his suspicion that thedrivers were being cheated out of overtime pay. Krovitzfinally secured agreement from the drivers to postpone fur-ther discussion about the problem until they could have ameeting after work on the following day. The drivers thenreturned to work. I credit the testimony of General Coun-'Subsequently, however, Dinitto was rehired on July 18, and Boomhowerwas reinstated on September 8. At the time of the hearing, Gallagher had notbee reemployed.238 NLRB No. 1582 E. M. KROVITZ, INC.sel's witnesses that the whole episode consumed no morethan one-half hour.On Wednesday night, however, when the drivers called into the office for their customary instructions, they were toldto report directly to the office the following morning. At ameeting which was held at that time, Krovitz told the em-ployees that he was ceasing operations and that they weredischarged. This action gives rise to the initial legal issue inthe case.Krovitz testified at the hearing that the employees were"dismissed for a work interruption, refusal to work on theprevious day and for foul and abusive language to me, theirsuperior." He further testified that he decided to dismiss themen because "I felt that I no longer could have the confi-dence in them to perform the type of job that we do, thatany time that they wanted to they could gather together.cease operating, and that the type of language used and themanner used against me in view of the fact that I had apretty good personal relationship with my employees wasrather insulting and it was abusive and just personally in-sulting to me." The reason for discharge later given by Kro-vitz to the Division of Employment Security, however,made no reference to the language used by Dinitto: "Dis-charged for deliberate misconduct. Employee refused afterrepeated requests of superior to return to work during regu-lar working hours leading to the disruption of the compa-ny's operation."The brief work stoppage to discuss a common employ-ment grievance was protected Section 7 activity, N.L.R.B.v. Serv-Air, Inc., 401 F.2d 363 (C.A. 10. 1968), N.L.R.B. v.Kennametal, Inc., 182 F.2d 817, 818 (C.A. 3, 1950), MagnaVisual, 213 NLRB 162 (1974). and was not rendered unpro-tected by the defiance displayed by Dinitto or the mildlyopprobrious language used by him, N.L.R.B. v. Thor PowerTool Company, 351 F.2d 584, 587 (C.A. 7, 1965); N.L.R.B.v. Illinois Tool Works, 153 F.2d 811, 815-816 (C.A. 7,1946). The blanket discharge of the drivers for engaging inprotected concerted activity was thus, on its face, violativeof Section 8(a)(l). But Respondent manfully attempts toforce the unwilling facts of this case into the doctrine ofTextile Workers Union of America v. Darlington Manufac-turing Co. et al., 380 U.S. 263, 273 274 (1965), that "whenan employer closes his entire business, even if the liquida-tion is motivated by vindictiveness toward the union [or.presumably, toward the concerted activities of the employ-ees], such action is not an unfair labor practice." The con-tention that Krovitz intended to close his business is, how-ever, specious.Krovitz testified that after thinking the matter over onWednesday, he called his customers and told them that hewould be unavailable to perform their work. It is quite ob-vious, however, that he did not state that he was perma-nently closing his establishment. He testified that he toldthem "we were suspending operations," and, in an affidavitgiven to the Board, he said, "I notified my customersWednesday afternoon that I was temporarily suspendingoperations and that I would notify them when I was able toresume deliveries. I said it was because of a labor problem."Krovitz further testified at the hearing that he did not con-sider that two of the men who had not been present duringthe grievance meeting on Wednesday morning had beendischarged on Thursday morning, thus clearly implyingthat at the latter time he was still in the trucking businessand the only individuals who were out of the trucking busi-ness were those who had gathered as a group to discuss theovertime problem with him. There can be no question thatthe "temporary suspension" of Respondent's business waslight-years away from the sort of "bona fide" "completeliquidation" characterized by "permanence" which Dar-lington contemplates. 380 U.S. at 272.The dismissal of the nine employees on the morning ofMay 26 was, accordingly, an unfair labor practice. Ques-tions remain, however, as to whether Respondent latermade a valid offer of reinstatement to all the employeeswhich was, as Respondent claims, rejected by Gallagher.Boomhower, and Dinitto.The obviously stunned employees spent the remainder ofThursday morning discussing their plight, and returned toKrovitz' office that afternoon. They told Krovitz that theywanted to return to work.2 It seems fairly well agreed by allwitnesses that after the employees had indicated their desireto return to work, Krovitz talked about the inability of theCompany to change working conditions. Gallagher testifiedthat Krovitz said. "There would be possibly worse condi-tions." Krovitz conceded that he may have said that thingscould be better or they could be worse. A synthesis of theevidence leads me to believe that Krovitz gave the impres-sion that he could not be certain whether he would recoverthe patronage of the customers he had earlier notified aboutthe work suspension.The principal disputed item is whether, somewhere in thecourse of the meeting. Krovitz made an unconditional offerto all the employees to return to work. He testified that hesaid "that everyone's welcome to come back to work, justtell me that you wanted to work and as soon as I had workI would notify you." Other witnesses gave contrary testi-mony, set out below. In the course of the discussion, threedrivers said, as Gallagher testified, that they "wanted tocome to work." Gallagher further credibly testified that af-ter one such driver had so declared and had then askedGallagher if he would "work tomorrow," Gallagher repliedthat he would not.'The record also indicates that as the meeting broke up. anumber of the other employees went into Krovitz' officeand told him that they wanted to work. It further showsthat, in this afternoon meeting. Dinitto filled out a with-drawal slip to collect the monies in his pension account, asKrovitz had that morning suggested that the employees do.and that at some point before Gallagher left, he shookhands with Krovitz. Gallagher testified that he shook Kro-vitz' hand because "After 14 years I was fired. I was going: Testimony about this meeting was given not on1s by Krovitz Bxoom-hower. Dinitto, and Gallagher. but also by three dnrivers, Donahue. Hanson.and Foulds, who testified on behalf of Respondent. Such testimony. given 6months after what must have been a rather impassioned conference, was notuniform on either side. All of the witnesses seemed to be reasonably honestindividuals, although I was particularly impressed with B(xmhower andGallagher The recollections of Donahue and Foulds were clearly confusedon certain points3I prefer to rely on Gallagher's recall of his own words rather than thevarying testimony given by other witnesses. I cannot conceive that Galla-gher. who had come to seek rehire. ahruptls declared an end to his careerwith Respondent83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto seek my legal advice, but I was going to part friendsanyway."That evening, having reestablished his accounts, Krovitzcontacted the six employees who had indicated a willing-ness to work, and they worked on Friday.A valid offer of reinstatement "must be both uncondi-tional and an offer of full reinstatement," Hydro-Dredge Ac-cessory Co., 215 NLRB 138, 139 (1974). In that case, wherethe employer had issued an "invitation" to the dischargedemployees to apply for work, the Board stated:For us to hold that some lesser invitation gave rise to aduty on the part of the employees to respond favorablyto it would jeopardize the effectiveness of our remediesand invite deliberate violation of the law. Employersare not free to discharge employees for union activityand then "invite" them to come back, hat in hand, andseek favorable consideration as possible employees ifthe employer chooses to reemploy them.... All dis-criminatees have an absolute legal right to restorationto their former status and pay-a right which we willnot permit to be diluted by the imposition of condi-tions such as filing an application for employment orsubmitting to other screening processes designed to ap-ply to new job applicants ...It appears to me that the invitation extended by Krovitzto the employees on Thursday afternoon was legally sub-standard. For one thing, Krovitz clouded the possibility ofreturn by his statement, as testified to by Gallagher, that"at that time he wasn't sure whether there would be anywork after suspending all business." I believe, furthermore,that Krovitz did not make the unqualified statement towhich he testified, that "if everybody wanted to come backto work under the conditions as they were, they were allwelcome to come back to work." General Counsel's wit-nesses, as well as two of Respondent's witnesses, testifiedthat Krovitz was more guarded. Boomhower testified, "Hesaid he was leaving his door open for anyone to come inand discuss with him work. That anyone could come inindividually and talk to him if they wanted to about comingto work for him or any problems they had." Dinitto saidthat Krovitz stated, "If anyone wanted to come and talk tohim personally about the job, they could."4 Gallagher testi-fied, "He said we could come in and discuss with him atany time about our jobs." Donald Foulds, a driver whotestified for Respondent, supported the foregoing version ofthe offer:He had said something in regards to he didn't knowhow much business we had lost because of the disrup-tion ... He just left like an open-that you could talkto him about coming back like on your own.Earl Donahue, another witness for Respondent, ulti-mately remembered that Krovitz said "[i]f they wanted totalk over what happened or whatever, they could come inand talk to him, that he would be willing to listen to them."The thrust of this testimony is that the offer was less thenunconditional, that the employees were only being givenI41 do not read Dinitto's acquiescence in the word "invitation," on cross-examination, as being inconsistent with his otherwise consistent version ofthe statement.the opportunity of applying. The fact that three employeesannounced at the meeting that they wanted to work, andthat others spoke to Krovitz thereafter about returning towork, is immaterial.5Having received no valid offer of reinstatement, the em-ployees could not, as a matter of logic, have rejected suchan offer by their simple failure to apply for reinstatement.Respondent seems to contend, however, that certain affir-mative conduct of Dinitto and Gallagher constituted anabandonment of their reinstatement rights.I would not conclude that there was an abandonment ofemployment to be deduced from the conduct of Dinitto infiling for withdrawal of his pension monies. Krovitz hadsuggested in the morning meeting that employees couldwithdraw their pension funds. When Krovitz announcedthat he was suspending business, Dinitto probably was at-tempting to salvage what he could from what may haveappeared to be the end of the enterprise. The Board hasheld that even submission of a quit notice by a striker is notnecessarily conclusive of permanent abandonment. TheFafnir Bearing Company,, 73 NLRB 1008, 1015 (1947);Guyan Machinery Company, 155 NLRB 591, 593-594(1965).As for Gallagher's conduct in saying that he would not"work tomorrow" and shaking hands with Krovitz when hedeparted, such behavior does not, in the circumstances, in-dicate an unequivocal intention to abandon the job. Therefusal to "work tomorrow" is self-limiting. The handshake,in the emotional setting which must have existed, quitelikely is attributable to the feelings expressed by Gallagher,set out above. Plainly, some leeway must be permitted injudging the actions of an employee whose 14-year associ-ation with his employer had only hours before been abrupt-ly and disturbingly severed as a direct response to his statu-torily protected activity. See Laminating Services, Inc., 167NLRB 234 (1967), where, in the given situation, an employ-ee's statement that he did not wish to return "at this time"was not considered an unequivocal rejection.That the three employees had not intended to surrendertheir employment rights is indicated by an occurrence onthe following Tuesday.6On that day, Gallagher, Boom-hower, and Dinitto sought out Krovitz at a location atwhich he was working. Boomhower credibly testified thathe asked Krovitz if "we could have our jobs back." Krovitzrefused the request, saying, "You weren't happy before. Idon't see why you'd be happy now." He said, "I made ar-rangements to get new people."7Even if one were to assume that Krovitz had made anunconditional offer of reinstatement on Thursday after-noon, it was incumbent upon him to recognize their "funda-mental right to a reasonable time to consider whether toA forceful argument could be made that any offer was unlawfully condi-tioned on Krovitz' statement to the men, as he testified, that they couldreturn to work if they "wanted to come back to work under the conditions asthey were." To the extent that the reasonable reference here was to a pro-scription of such concerted activity as that for which they had just beendischarged, the offer would have been an invalid one.6 Monday had been a legal holiday.7 The affidavit given by Krovitz substantially supports this testimony, ex-cept that the affidavit states that the employees did not ask to return to work.Krovitz did concede in the affidavit that they asked him "what their statuswas," and he testified that Boomhower asked, "[Wlell, what about our jobs."Obviously, the employees were seeking reemployment.84 E. M. KROVITZ, INC.return." Penco Enterprises, Inc., Penco of Ohio, and Acousti-cal Contracting and Supply Corp., 216 NLRB 734, 735(1975). Krovitz testified that he held the jobs of the threeemployees open until Friday evening. It is clear that he didnot convey such a limitation to the three employees. I thinkthat even if he had done so, the time alloted would on thesefacts have been insufficient.The question of what constitutes a reasonable time natu-rally depends upon the circumstances. In most of the cases,there had been a substantial timelag between the dischargeand the offer, and the employees had made new living ar-rangements which would engender some debate about theoffer, notice to new employers, etc. E.g., Harrah's Club, 158NLRB 758, 759, 762 fn. 1 (1966); Block-Southland Sports-wear, Inc.. Southland Manufacturing Companv, Inc.. 170NLRB 936, 982 (1968). In the present case, we are dealingwith employees just discharged on the morning of the pur-ported "offer." But we are also dealing here with an em-ployer so agitated by the concerted activities of his employ-ees that, to their knowledge, he suspended his businessoperations because of those activities. The mass dischargemust surely have shocked and bewildered all the employees.Holding their jobs open for perhaps no more than 8 hoursafter making the alleged reinstatement offer, a time limita-tion uncommunicated to the employees, was, in my view,completely unreasonable in the circumstances. Penco Enter-prises, Inc., supra (I day "totally inadequate"); see also Ry-bolt Heater Company, 173 NLRB 551, 552 (1968), holdingthat a March 2 letter telling strikers to apply by March 6imposed "an unreasonably short period of time" for suchapplication.'I find, accordingly, that no proper offer of reinstatementwas made to Boomhower, Dinitto, and Gallagher on May26: that even if such an offer had been made, it was unlaw-fully limited in duration; and that none of these employeeswaived his right to reinstatement.As amended at the hearing, the complaint alleges thatsince on or about June 1, 1977, Respondent has refused "togrant wage increases" to Dinitto, Gallagher, and Boom-hower, and since May 26. 1977, has refused "to give vaca-tion pay" to the three employees, in violation of Section8(a)(1).In June or July 1977, Krovitz granted a $10 weekly wageincrease to the drivers then on the payroll. He testified. "Wehad a little goal set that there was going to be another raiseJuly 1st if a goal was met between, I believe it was, MarchI to July 1, and prior to June 1, we came nowhere near thisgoal." However, his drivers did "an outstanding job" duringthe month of June, including the "newer inexperiencedhelp" hired to replace the three discriminatees, and theywere consequently "rewarded with a pay raise for that pe-riod." Dinitto was reemployed on July 18 and Boomhoweron September 8; Gallagher has not been reinstated. Dinittoand Boomhower were rehired at their previous wage, andwere not given the $10 raise.I find it very difficult to believe that some II drivers eachreceived a $520 annual wage increase based simply on theirperformance during the month of June 1977. The raise ob-s I note, incidentally, that if Krovitz, as he testified, held open the jobs ofthe three men until Friday night, he could hardly have believed that Dinittoand Gallagher had definitively resigned.viously was a routine increment. There can be no reason forgranting such an increase to inexperienced employees anddenying it to Dinitto (an employee with 3 years of tenure)and Boomhower (an employee for 5 years) other than theirparticipation in concerted activities and the appearance oftheir names on the charge filed by' Boomhower on June 22.9Krovitz' attitude toward the three holdouts was exemplifiedin his testimony about what he said to them when theyreturned to ask about their jobs on the Tuesday followingtheir discharge: "I said you probably wouldn't be happyworking here, and I probably wouldn't be happy havingyou work here." The manifest reason for the sudden onsetof unhappiness with these veteran employees was their Sec-tion 7 activity.'°I find, therefore, that by failing to payDinitto and Boomhower the $10 wage increase after theywere reinstated, Respondent violated Section 8(a)(1) of theAct."As for the vacation pay allegation, the record shows thatthe employees were entitled to 2 weeks of vacation a year.Krovitz testified that Dinitto and Gallagher had alreadytaken I week prior to their discharges. Krovitz further testi-fied that after the discharges, "they" called the office andasked about their vacation pay. He replied that "as far as Iwas concerned, I felt they forfeited that when they left." Healso stated at the hearing that the two men who had re-turned to work had not requested vacation leave since theirreturn, and that if they did so, he would grant them leavewith pay.From Krovitz' testimony, it appears that the vacationleave of the three men had accrued prior to their dischargeson May 26. They were thus entitled to receive the pay.Krovitz' refusal to grant them the accrued pay, on theground that they had "forfeited" their entitlement as a con-sequence of protected concerted activity, violated Section8(a)(l1).CONCLUSIONS OF LAW1. E. M. Krovitz, Inc., is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2. By discharging Kenneth Boomhower, John Dinitto,Terence Gallagher, Peter Hanson, Donald Foulds, EarlDonahue, Paul Klapchuk, Lee Staskiewicz, and MichealCiufuni, on May 26, 1977, Respondent violated Section8(a)(1) of the Act.3. By refusing and failing to reinstate John Dinitto toemployment until July 18, 1977, by refusing and failing toreinstate Kenneth Boomhower to employment until Sep-tember 8, 1977, and by refusing and failing to reinstate Ter-ence Gallagher to employment, Respondent violated Sec-tion 8(a)(1) of the Act.4. By failing, in 1977, to grant wage increases to KennethBoomhower and John Dinitto, and by failing to award va-9 The complaint issued on July 20.lo I note that in an appeal of Boomhower's claim for unemployment com-pensation, Krovitz referred to Boomhower as the "primary instigator" of theMay 25 affair. The record shows that Dinitto was the spokesman on May 25." I cannot make a similar finding as to Gallagher, since he had not re-turned to work as of the hearing. However, the increase will be reflected asan element of his backpay. Similarly, the increase will be incorporated in thebackpay due to Boomhower and Dinitto.85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcation pay to Kenneth Boomhower, John Dinitto, and Ter-ence Gallagher, Respondent violated Section 8(a)(1) of theAct.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.TlE REMEDYIn order to remedy the unfair labor practices foundherein, I shall recommend that Respondent be required tocease and desist therefrom and to take certain affirmativeaction.Having found that Respondent violated Section 8(a)(l)by discharging the nine above-named employees on May26, 1977, I shall recommend appropriate remedial relief.The six employees who returned to work on May 27 have, itwould appear, received full reinstatement; they are, how-ever, entitled to backpay for the day of May 26, since theirloss of work for that day was a direct result of Krovitz'reaction to their protected activity. Boomhower and Dinittoare entitled to backpay, including the wage increase, untilthe dates on which they were reinstated. Gallagher is enti-tled to an offer of immediate and full reinstatement to hisformer job or, if that job no longer exists, to a substantiallyequivalent one, without prejudice to his seniority or otherrights and privileges, and to be made whole for any loss ofearnings and benefits he may have suffered from the time ofhis discharge to the date of a valid offer of reinstatement.The backpay for Dinitto, Boomhower, and Gallagher shallbe computed in accordance with F. W. Woolworth Com-pany, 90 NLRB 289 (1950). Interest shall be awarded to allemployees, as prescribed in Florida Steel Corporation, 231NLRB 651 (1977).2 In addition, Boomhower and Dinittoare entitled to be compensated, with interest, for the wageincreases that they should have received after reinstate-ment; and Boomhower, Dinitto, and Gallagher are entitledto the vacation pay, with interest, requested by them aftertheir discharges, or in lieu thereof, vacation leave with payaccording to Respondent's practice and the facts obtainingat the time of compliance.I shall further recommend that Respondent be requiredto post appropriate notices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER'3Respondent E. M. Krovitz, Inc., Somerville, Massachu-setts, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging, refusing to give pay raises, refusing togrant accrued vacation pay, or otherwise discriminatingagainst employees for engaging in protected concerted ac-"2See, generalily, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).l3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.tivity for the purpose of collective-bargaining or other mu-tual aid or protection.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer Terence Gallagher full reinstatement to his for-mer job or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him and KennethBoomhower, John Dinitto, Peter Hanson, Donald Foulds,Earl Donahue, Paul Klapchuk, Lee Staskiewicz, andMicheal Ciufuni whole in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security records. timecards, personnelrecords and reports, and all other records necessary or ap-propriate to analyze the amounts of backpay due the em-ployees.(c) Post at its place of business in Somerville, Massachu-setts, copies of the attached notice marked "Appendix."'4Copies of said notice, on forms provided by the RegionalDirector for Region 1. after being duly signed by Respon-dent's authorized representative, shall be posted by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.1' In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNOTI Ii- To EMPI.OYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance to giveevidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act and hasordered us to post this notice. We intend to abide by thefollowing:The Act gives employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representatives oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all these things.86 E. M. KROVITZ, INC.WE WILl. NOT discharge, refuse to give wage raises,refuse to pay accrued vacation pay, or otherwise dis-criminate against any employee for engaging in con-certed activity for the purpose of collective bargainingor other mutual aid or protection.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights under the National Labor Relations Act.WE WILL offer Terence Gallagher immediate andfull reinstatement to his former job, or if that job nolonger exists, to a substantially equivalent one, andwE WILL. compensate him, with interest, for any loss ofpay and benefits he may have suffered because we dis-charged him.WE WILI make Peter Hanson, Donald Foulds, EarlDonahue, Paul Klapchuck, Lee Staskiewicz, andMicheal Ciufuni whole, with interest, for the lossesthey incurred as a result of their engaging in protectedconcerted activity on May 26, 1977.WE wni.i make Kenneth Boomhower and JohnDinitto whole, with interest, for the losses they in-curred until they were reinstated to employment. andalso for the wage increases that were withheld fromthem after they were reinstated to employment.WE WUi. make Kenneth Boomhower, John Dinitto,and Terence Gallagher whole for the vacation pay thatwas withheld from them after they were discharged onMay 26, 1977.E. M. KROVI1Z, IN(.87